PER CURIAM.*
Kevin Mark McQuistion appeals from his conditional guilty-plea conviction for conspiracy to manufacture methamphetamine. McQuistion argues that the district court erred in denying his motion to suppress evidence found in a refrigerator and microwave located on the premises of the Basin Welding Supply Company. The record shows that Charles Joyce, an owner of the Basin Welding Supply Company, had common authority to consent to the police search. See United States v. Shelton, 337 F.3d 529, 531-32 (5th Cir.2003), cert. denied, — U.S.-, 124 S.Ct. 1507, 7158 L.Ed.2d 172 (2004). As a result, the district court correctly denied McQuistion’s motion to suppress evidence.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.